Citation Nr: 0627731	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  06-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an apportionment of  the veteran's non-
service-connected VA disability pension on behalf of the 
veteran's daughters.


REPRESENTATION

The veteran represented by:  Disabled American Veterans
Appellant: unrepresented




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO apportionment decision.  The 
Board remanded the case in November 2003.

The Board REMANDS this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

In March 1999, the RO awarded an apportionment of the 
veteran's non-service-connected VA disability pension on 
behalf of his daughters.  In May 1999, the RO received a 
notice of disagreement from the veteran.  

When a claimant files a timely notice of disagreement and the 
RO has not issued a statement of the case (SOC), the Board 
should remand the issue to the RO for the issuance of a SOC.  
The failure to issue an SOC is a procedural defect requiring 
remand.  38 C.F.R. §§ 19.26, 19.29 (2005); Manlincon v. West, 
12 Vet. App. 238 (1999).

In November 2003, the Board remanded this issue for the 
issuance of an SOC.  However, as the veteran's representative 
remarked in March 2006, the RO has not yet issued an SOC on 
this issue.  Therefore, the Board will again remand this 
issue to the RO for issuance of the requird SOC.  The Board 
notes that since this is a contested claim, the RO will be 
applying special procedural rules relating to contested 
claims.  38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2005).

(The Board notes that the March 1999 apportionment decision 
was effective from July 1, 1998.  Consequently, this had 
produced an overpayment to the veteran.  However, in July 
1999, recovery of the overpayment was waived.) 

Accordingly, the Board REMANDS the case for the following 
action:

Issue a statement of the case to the veteran and 
to the appellant (the parties to the contested 
claim) with regard to the March 1999 apportionment 
decision on behalf of the veteran's daughters, in 
compliance with all applicable procedural 
requirements, including those relating to 
contested claims.  38 C.F.R. §§ 19.26, 19.29, 
38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2005).  
Advise the veteran and his representative and the 
appellant (and any representative that she may 
have appointed during the pendency of this case) 
of the time limit in which they may file a 
substantive appeal.  38 C.F.R. § 20.501(b) (2005).  
Inform all parties to the contested claim that a 
substantive appeal must be filed within the 
appropriate period of time in order to perfect an 
appeal of this issue.  Thereafter, return the case 
to the Board for its review only if an appeal is 
perfected.

The veteran and the appellant have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO should treat this claim expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

